By order of May 17, 2017, the application for leave to appeal the August 9, 2016 judgment of the Court of Appeals was held in abeyance pending the decision in Bazzi v. Sentinel Ins. Co. (Docket No. 154442). On order of the Court, the case having been decided on July 18, 2018, 502 Mich. 390, 919 N.W.2d 20 (2018), the application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals to address: (1) whether the published opinion in this case is consistent with the published opinion in Baker v. Marshall , 323 Mich. App. 590, 919 N.W.2d 407 (2018), lv. den. 503 Mich. 861, 917 N.W.2d 385 (2018), and, if not, (2) the impact of MCR 7.215(J)(1) on the two opinions and, if necessary, (3) for reconsideration in light of Bazzi. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.